Lot 47, Hobson Survey, in the City of Jackson, the property of appellee, was assessed for the year 1939 by *Page 784 
the city assessor at $122,100. Appellee estate filed its written protest or objection, urging that the assessment was too high, and contending that the assessed valuation should not exceed $45,574.66; but the city commissioners rejected the protest and adopted the assessment without change. The estate appealed to the circuit court under Section 62, Code 1930, and there was a trial de novo. The jury fixed the value at $80,000, and the City has appealed to this court.
The trial court held that the burden of proof was on appellee owner and allowed its attorney to open and close the argument. The City has assigned this as error, and it is towards that point that a large part of the briefs has been directed.
The case Whittle v. City of Hattiesburg, 132 Miss. 808, 96 So. 741, discloses the reasoning on which decision here will properly rest. That case, when followed through, is to the effect that the assessor's return is to be treated as prima facie correct, and that the burden of proof on appeal is on the party who seeks to overturn the action of the assessor. That is what the municipal equalizing board sought to do in the Whittle case; and it was held that the burden of proof was on the municipality and that in the absence of proof the assessment would stand as the assessor had returned it. In the case now before us, the owner or taxpayer sought to overturn the action of the assessor, and, in consequence, the burden of proof was on the owner with the attendant right to open and close the argument.
We have examined the other assignments and find that no reversible error is shown.
Affirmed. *Page 785